James D. Linxwiler (Alaska Bar No. 7705185)
Christina A. Rankin (Alaska Bar No. 0306034)
Guess & Rudd P.C.
1029 W. 3rd Ave. #400
Anchorage, AK 99501
Tel: (907) 793-2200
Fax: (907) 793-2299
jlinxwiler@guessrudd.com
crankin@guessrudd.com

Steven J. Rosenbaum (Pro hac vice)
Bradley K. Ervin (Pro hac vice)
COVINGTON & BURLING LLP
One CityCenter
850 Tenth St. N.W.
Washington, D.C. 20001
Tel: (202) 662-5568
Fax: (202) 778-5568
srosenbaum@cov.com
bervin@cov.com

Attorneys for Intervenor-Defendant American
Petroleum Institute


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


LEAGUE OF CONSERVATION VOTERS, et
al.,

                        Plaintiffs,                  No. 3:17-cv-00101 (SLG)

        v.

DONALD J. TRUMP, et al.,

                        Defendants.


             REQUEST FOR ORAL ARGUMENT ON PENDING CROSS-MOTIONS FOR
                            SUMMARY JUDGMENT




Request for Oral Argument
League of Conservation Voters, et al., v. Trump, et al., No. 3:17-cv-00101 (SLG)
             Case 3:17-cv-00101-SLG Document 66 Filed 10/12/18 Page 1 of 3
        Intervenor-Defendant American Petroleum Institute hereby requests consolidated oral

argument on the pending cross-motions for summary judgment in the above-captioned case filed

by the Plaintiffs (Dkt. Nos. 50, 51), Federal Defendants (Dkt. Nos. 55, 56), the American

Petroleum Institute (Dkt. Nos. 58, 59), and Intervenor-Defendant State of Alaska (Dkt. Nos. 60,

61). The pending cross-motions raise several issues regarding the legality of Executive Order

13795 and the justiciability of Plaintiffs’ claims, and have resulted in extensive briefing among

the parties. Given the scope, depth, and case-dispositive nature of these issues, API believes that

the Court’s ultimate resolution of the pending cross-motions for summary judgment would

benefit from probing the parties’ respective positions through oral argument.

                                                Respectfully submitted,

                                                 /s/ James D. Linxwiler
                                                James D. Linxwiler (Alaska Bar No. 7705185)
                                                Christina A. Rankin (Alaska Bar No. 0306034)
                                                Guess & Rudd P.C.
                                                1029 W. 3rd Ave. #400
                                                Anchorage, AK 99501
                                                Tel: (907) 793-2200
                                                Fax: (907) 793-2299
                                                jlinxwiler@guessrudd.com
                                                crankin@guessrudd.com

                                                Steven J. Rosenbaum (Pro hac vice)
                                                Bradley K. Ervin (Pro hac vice)
                                                COVINGTON & BURLING LLP
                                                One CityCenter
                                                850 Tenth St. N.W.
                                                Washington, D.C. 20001
                                                Tel: (202) 662-5568
                                                Fax: (202) 778-5568
                                                rosenbaum@cov.com
                                                bervin@cov.com

                                                Attorneys for Intervenor-Defendant American
                                                Petroleum Institute
October 12, 2018


                                                   1
Request for Oral Argument
League of Conservation Voters, et al., v. Trump, et al., No. 3:17-cv-00101 (SLG)
          Case 3:17-cv-00101-SLG Document 66 Filed 10/12/18 Page 2 of 3
                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 12th day of October, 2018, I caused a true and correct copy of

the foregoing to be filed with the Court electronically and served by the Court’s CM/ECF

System upon the following:

Erik Grafe                                             Sarah D. Himmelhoch
Earthjustice                                           Senior Litigation Counsel for E-Discovery
441 W. 5th Ave., Suite 301                             U.S. Department of Justice
Anchorage, AK 99501                                    Environment & Natural Resources Division
Tel: 907-792-7102                                      601 D Street, N.W.
Fax: 907-277-1390                                      Washington, D.C. 20004
Email: egrafe@earthjustice.org                         Tel: 202-514-0180
                                                       Fax: 202-514-0057
Eric P. Jorgensen                                      Email: sarah.himmelhoch@usdoj.gov
Earthjustice
325 Fourth Street                                      Counsel for Federal Defendants
Juneau, AK 99801
Tel: 907-586-2751
Fax: 907-463-5891
Email: ejorgensen@earthjustice.org

Nathaniel S.W. Lawrence
Natural Resources Defense Council
3723 Holiday Drive, SE
Olympia, WA 98501
Tel: 360-534-9900
Email: nlawrence@nrdc.org

Nancy S. Marks
Natural Resources Defense Council
40 West 20th Street, 11th Floor
New York, NY 10011
Tel: 212-727-2700
Fax: 415-795-4799
Email: nmarks@nrdc.org

Counsel for Plaintiffs

                                                          /s/ James D. Linxwiler
                                                         James D. Linxwiler




                                                   1
Request for Oral Argument
League of Conservation Voters, et al., v. Trump, et al., No. 3:17-cv-00101 (SLG)
          Case 3:17-cv-00101-SLG Document 66 Filed 10/12/18 Page 3 of 3
